DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature:
Claim 3: and the second base portion includes a first end section, a second end section, and an intermediate section extending axially through the air gap
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claims 1 and 15 are objected to because of the following informalities: 
Claim 1: “barrier about the air gap.” should read –barrier about an air gap--.
Claim 15: “barrier about the air gap.” should read –barrier about an air gap--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the second base portion includes a first end section, a second end section, and an intermediate section extending axially along the air gap, does not reasonably provide enablement for the second base portion includes a first end section, a second end section, and an intermediate section extending axially through the air gap.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. As illustrated in Fig. 2 of Applicant’s Drawings, the air gap (32) is defined as being radially bound between the stator (16) and the rotor (12). Furthermore, .
As such, the following factors were considered to determine sufficient evidence that there is undue experimentation:
When determining whether the disclosure is commensurate with the scope of the claims, there is no adequate description of the claimed limitation.
Given the nature of the invention, one skilled in the art would not have arrived at the subject matter at issue based on the state of the art as defined in terms of the problem to be solved.
Given the state of the prior art prior to filing, one skilled in the art would not recognize first end section, a second end section, and an intermediate section extending through the air gap.
Based on the disclosure of the invention, one skilled in the art would not recognize making first end section, a second end section, and an intermediate section which extends through the air gap.
Based on the amount of guidance provided, and the state of predictability in the art, one skilled in the art would not recognize making first end section, a second end section, and an intermediate section which extends through the air gap.
Based on the working examples provided by the disclosure, one skilled in the art would not recognize making first end section, a second end section, and an intermediate section which extends through the air gap.
Based on the breadth of the disclosure, undue experimentation would be necessary to arrive at the claimed feature.
. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11-12, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yim et al. (US 2019/0097499; cited patent no. 10756599; IDS).
In claim 9, Yim discloses (Fig. 1-7) an electric machine (1) comprising: a rotor (7); and a stator (2) positioned about the rotor (7), the stator (2) including a stator core (3) having a plurality of stator teeth (3a) and a plurality of stator windings (4) supported by the stator core (3) about the plurality of stator teeth (3a), the plurality of stator windings (4) including a first end turn (left end of 4) and a second end turn (right end of 4), the stator (2) comprising: a first end cover (30A) extending about the first end turn (left end of 4), the first end cover (30A) including an inlet (31) and defining a first annular fluid volume (39-1); and a second end cover (30B) extending about the second end turn (right end of 4), the second end cover (30B) including an outlet (32) and defining a second annular fluid volume (39-2) that is fluidically connected to the first annular fluid volume (39-1) through the plurality of stator windings (4).

In claim 12, Yim discloses wherein the first annular fluid volume (39-1) includes a C-shaped cross-section (illustrated in Fig. 2).
In claim 15, Yim discloses (Fig. 1-7) an electric machine (1) comprising: a rotor (7); and a stator (2) positioned about the rotor (7), the stator (2) including a stator core (3) having a plurality of stator teeth (3a) and a plurality of stator windings (4) supported by the stator core (3) about the plurality of stator teeth (3a), the plurality of stator windings (4) including a first end turn (left end of 4) and a second end turn (right end of 4), the stator (2) comprising: a plurality of interlocking insulators (20A, 20B) extending about corresponding ones of the plurality of stator teeth (3a), each of the plurality of interlocking insulators (20A, 20B) including a first base portion (25-1) extending circumferentially outwardly in a first direction and a second base portion (25-2) extending circumferentially outwardly in a second direction, the first base portion (25-1) being configured to inter-engage with a second base portion (25-2) on an adjacent interlocking insulator (respective 20A, 20B) to form a coolant passage (39) and a coolant barrier (25-1, 25-2) about an air gap (inner radial gap formed within 2); a first end cover (30A) extending about the first end turn (left end of 4), the first end cover (30A) including an inlet (31) and defining a first annular fluid volume (39-1); and a second end cover (30B) extending about the second end turn (right end of 4), the second end cover (30B) including an outlet (32) and defining a second annular fluid volume (39-2) that is fluidically connected to the first annular fluid volume (39-1) through the plurality of stator windings (4).

In claim 19, YIm discloses draining the liquid coolant (via 32) from the second annular fluid volume (39-2).
In claim 20, Yim discloses wherein passing the liquid coolant between the plurality of stator windings (4) includes passing the liquid coolant through the coolant passage (from 30A to 30B; [0060]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 5763978) in view of De Luca et al. (US 2003/0214197).
In claim 1, Uchida teaches an electric machine (Fig. 1, 3, 4(a-b)) comprising: a rotor (12); and a stator (14) positioned about the rotor (12), the stator (14) including a stator core (16) having a plurality of stator teeth (18) and a plurality of stator windings (22) supported by the stator core (16) about the plurality of stator teeth (18), the plurality of stator windings (22) including a first end turn (upper axial portion of 22) and a second end turn (bottom axial portion of 22), the stator (14) comprising: a plurality of interlocking insulators (10a, 10b) extending about corresponding ones of the plurality of stator teeth (18), each of the plurality of interlocking insulators (10a, 10b) including a first base portion (32) extending  circumferentially outwardly in a first direction (counterclockwise direction) and a second base portion (respective 32) extending circumferentially outwardly in a second direction (clockwise direction), the first base portion (32) being configured to engage with a second base portion (respective 32) on an adjacent interlocking insulator (10a, 10b) to form a coolant passage (20) and a coolant barrier (32, respective 32) about an air gap (radial gap between 12 and 14).
Uchida does not teach wherein the first base portion is configured to inter-engage with a second base portion.
However, De Luca teaches (Fig. 1-3) an electric machine (10) having a first base portion (70)  configured to inter-engage with a second base portion (72).
Therefore in view of De Luca, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Uchida to have the first base portion configured to inter-engage with a second base portion, in order to prevent debris from entering the airgap (De Luca; [0024]).
In claim 2, Uchida teaches the machine of claim 1; furthermore Uchida does not teach wherein each of the interlocking insulators includes a first side portion extending radially outwardly of the first 
However, De Luca further teaches wherein each of the interlocking insulators (10a, 10b) includes a first side portion (radial portion extending from 70) extending radially outwardly of the first base portion (70) and a second side portion (76) extending radially outwardly of the second base portion (72), the first side portion being spaced from the second side portion (76) by a gap (occupied by 44) receptive of one of the plurality of stator teeth (30).
Therefore further in view of De Luca, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Uchida as modified to have each of the interlocking insulators including a first side portion extending radially outwardly of the first base portion and a second side portion extending radially outwardly of the second base portion, the first side portion being spaced from the second side portion by a gap receptive of one of the plurality of stator teeth, in order to provide an encompassing insulation structure to prevent debris from entering the airgap (De Luca; [0024]).
In claim 3, Uchida as modified teaches the machine of claim 2; furthermore Uchida teaches wherein the first base portion (32) includes a first end (upper axial end of 32), a second end (bottom axial end of 32), and an intermediate portion (mid portion of 32) extending axially along the air gap (radial gap between 12 and 14), and the second base portion (respective 32) includes a first end section (upper axial end of respective 32), a second end section (bottom axial end of respective 32), and an intermediate section (mid portion of respective 32) extending axially along the air gap (radial gap between 12 and 14), the first end (upper axial end of 32) being joined to the first end section (upper axial end of respective 32; illustrated in Fig. 4(b)).
.
	
Claims 10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US 2019/0097499; cited patent no. 10756599; IDS) in view of Sasaki et al. (JP 2014042414; IDS; English Machine Translation Attached).
In claim 10, Yim teaches the machine of claim 9, with the exception of wherein the second end cover includes another inlet.
However, Sasaki teaches (Fig. 1-3) an electric machine (10) having a first and second end cover (50) including respective inlets (50A, 50B).
Therefore in view of Sasaki, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Yim to have the second end cover including another inlet, in order to bring cooling oil into a fluid tight state such that cooling can be properly maintained for the windings (Sasaki; [0013-0014]).
In claim 17, Yim teaches the machine of claim 16, with the exception of introducing the liquid coolant includes introducing coolant at a pressure greater than atmospheric pressure.
However, Sasaki teaches (Fig. 1-3) an electric machine (10) has liquid coolant introduced such that the liquid can flow higher than a predetermined pressure ([0013-0014]).
Therefore in view of Sasaki, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Yim to introduce the liquid coolant by introducing coolant at a pressure greater than atmospheric pressure, in order to bring cooling oil into a fluid tight state such that cooling can be properly maintained for the windings (Sasaki; [0013-0014]).

However, Sasaki teaches (Fig. 1-3) an electric machine (10) having a first and second end cover (50) including respective inlets (50A, 50B), such that another flow of liquid coolant is introduced via a second coolant volume.
Therefore in view of Sasaki, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Yim to introduce another flow of liquid coolant into the second annular fluid volume, in order to bring cooling oil into a fluid tight state such that cooling can be properly maintained for the windings (Sasaki; [0013-0014]).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US 2019/0097499; cited patent no. 10756599; IDS) in view of Takenaka et al. (US 2010/0045125; cited patent no. 7952240; IDS).
In claim 13, Yim teaches the machine of claim 9, with the exception of a terminal assembly electrically connected with the plurality of stator windings, the terminal assembly being arranged in one of the first and second annular fluid volumes.
However, Takenaka teaches an electric machine (Fig. 1) having a terminal assembly (81) electrically connected with the plurality of stator windings (C, CE), the terminal assembly (81) being arranged in an annular fluid volume (50).
Therefore in view of Takenaka, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Yim to have a terminal assembly electrically connected with the plurality of stator windings, the terminal assembly being arranged in one of the first and second annular fluid volumes,  in order to provide an end surface cooling portion which can also double as a terminal block having the terminal, reducing the size of the motor (Takenaka; [0033]).

However, Takenaka further teaches a neutral bar (Ca) electrically connected with the plurality of stator windings (C), the neutral bar (Ca) being arranged in an annular fluid volume (50).
Therefore further in view of Takenaka, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Yim as modified to have a neutral bar electrically connected with the plurality of stator windings, the neutral bar being arranged in the one of the first and second annular fluid volumes, in order to provide an end surface cooling portion which can also double as a terminal block having the terminal, reducing the size of the motor (Takenaka; [0033]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kolomeitsev et al. (US 2004/0189136) teaches a stator having insulators pieces inter-engaged in the circumferential direction.
Santos et al. (US 9312730) teaches a stator having insulators pieces inter-engaged in the circumferential direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/               Examiner, Art Unit 2832